Name: 2002/43/EC,ECSC,Euratom: Decision of the Representatives of the Governments of the Member States of 19 December 2001 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2002-01-23

 Avis juridique important|42002D00432002/43/EC,ECSC,Euratom: Decision of the Representatives of the Governments of the Member States of 19 December 2001 appointing a judge to the Court of Justice of the European Communities Official Journal L 020 , 23/01/2002 P. 0004 - 0004Decision of the Representatives of the Governments of the Member Statesof 19 December 2001appointing a judge to the Court of Justice of the European Communities(2002/43/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and as a consequence of the resignation of Mr Leif SEVÃ N, a judge should be appointed for the remaining period of Mr Leif SEVÃ N's term of office,HAVE DECIDED AS FOLLOWS:Article 1Mr Allan ROSAS is hereby appointed judge to the Court of Justice of the European Communities from the date of his swearing in until 6 October 2003.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 December 2001.The PresidentF. Van Daele